                      Case 18-14506-LMI           Doc 227       Filed 10/29/18       Page 1 of 7




      ORDERED in the Southern District of Florida on October 29, 2018.




                                                          Laurel M. Isicoff
                                                          Chief United States Bankruptcy Judge




_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division
                                           www.flsb.uscourts.gov


      IN RE:
                                                                         CASE NO. 18-14506-BKC-LMI
      MIAMI BEVERLY, LLC                                                 Chapter 11 (Lead Case)

                                                                         Jointly Administered

      1336 NW 60, LLC                                                    CASE NO. 18-14509-BKC-LMI
      REVEREND, LLC                                                      CASE NO. 18-14510-BKC-LMI
      13300 ALEXANDRIA DR. HOLDINGS, LLC                                 CASE NO. 18-14511-BKC-LMI
      THE HOLDINGS AT CITY, LLC                                          CASE NO. 18-14512-BKC-LMI

                       Debtors
      ___________________________________/

         ORDER GRANTING JOINT DEBTORS’1 EMERGENCY MOTION FOR AN ORDER
      RELEASING CERTAIN PROPERTIES FROM CUSTODIANSHIP [ECF # 78] IN ORDER TO
       EFFECTUATE THE SALE PURSUANT TO COURT’S ORDER AUTHORIZING SALE OF
                            THE PROPERTIES [ECF # 198]

      1 As detailed in this Motion, two of the jointly administered debtors, 13300 Alexandria Drive Holdings Dr. LLC
      (“Alexandria”) and Reverend, LLC (‘Reverend “) are not the subjects of the Motion or this Order. Therefore,
      the definition of Debtors for the purposes of this Order excludes Alexandria and Reverend.
                  Case 18-14506-LMI           Doc 227       Filed 10/29/18       Page 2 of 7




            THIS CAUSE came on before the Court on October 29, 2018 at 11:00 a.m., upon the

Joint Debtors’ Emergency Motion For An Order Releasing Certain Properties From

Custodianship [ECF # 78] In Order To Effectuate The Sale Pursuant To Court’s Order

Authorizing Sale Of The Properties [ECF # 198] (the “Motion”). The Court having considered the

Motion, having considered the Court file, having considered representations and arguments of

counsels, noting the Debtors’2, the Custodian3 Linda Leali’s, and the City of Miami’s agreement

to the relief requested, and for the reasons stated on the record, finds good cause to grant the

Motion. Accordingly, after due deliberation, the Court –

            FINDS AND DETEREMINES THAT:4

            A.     On April 17, 2018, the Debtors commenced these jointly administered cases by

filing voluntary petitions for relief under Chapter 11 of the Bankruptcy Code (the “Petition Date”).

            B.     The Debtors’ assets are compromised of the following real properties (collectively,

the “Properties”):

    Name of Debtor/Owner                          Property Address                        Property Folio
                                                                                             Number
      Miami Beverly, LLC                 1250 NW 62 St, Miami, FL 33147                  01-3114-043-0290
      Miami Beverly, LLC                 1231 NW 61 St, Miami, FL 33147                  01-3114-043-0291
      Miami Beverly, LLC                6040 NW 12 Ave, Miami, FL 33127                  01-3114-043-0540
       1336 NW 60, LLC                   1335 NW 60 St, Miami, FL 33142                  01-3114-043-0790
       1336 NW 60, LLC                   1341 NW 60 St, Miami, FL 33142                  01-3114-043-0800
    The Holdings at City, LLC            1710 NW 1 Ct, Miami, FL 33136                   01-3125-048-1060


            A Complete legal description of the Properties is attached hereto as Exhibit “A.”



2 Id.   .
3 Capitalized term defined below. To the extent a capitalized term is not defined herein, such term shall have
the same ascribed meaning as in the Motion.
4 Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
findings of fact to the fullest extent of the law. See Federal Rule of Civil Procedure 52, made applicable to this
proceeding pursuant to Bankruptcy Rule 7052.
               Case 18-14506-LMI        Doc 227     Filed 10/29/18     Page 3 of 7



       C.      Prior to the Petition Date, the Properties were managed by Linda Leali, as court-

appointed Receiver (the “Receiver”) as part of a receivership (the “Receivership”) in the matter

styled City of Miami v. Miami Beverly LLC, et al. (Case No. 2014-027781-CA-01) (the

“Receivership Case”).

       D.       Pursuant to 11 U.S.C. § 541, upon commencement of the bankruptcy case, the

Properties are assets of the bankruptcy estate (the “Estate”).

       E.      On June 14, 2018, the Court entered an Agreed Order Granting, in Part,

Amended Motion Pursuant to 11 U.S.C. § 543(d)(1) to Excuse Receiver from Compliance With

Turnover Requirements and to Establish Powers and Duties of Receiver Nunc Pro Tunc to

Petition Date [ECF # 78] (the “543 Order”).

       F.      The 543 Order set forth the mechanism whereby the Receiver (renamed and

defined as the “Custodian”), shall remain as a Custodian in possession, custody and control of

the Properties (the “Custodianship”). However, pursuant to the 543 Order, the Custodian was

not given authority to liquidate any of the Debtors’ assets, with that authority remaining vested in

the Debtors.

       G.      The Custodian and her counsel incurred certain fees and expenses both pre-and-

post Petition Date (the “Fees”).

       H.      The Debtors agree certain Fees and expenses of Custodian and custodian’s

counsel, Mr. Thomas Messana and his firm Messana, P.A. (“Custodian’s Counsel”) be paid at

the closing of the Sale. Custodian shall be paid $28,050. Custodian’s counsel shall be paid

$103,495.07.

       I.      On October 5, 2018, following a hearing, the Court approved the sale of the

Properties to 101 Apartments Holdings, LLC and or its assigns (the “Buyer”) (the “Sale Order”)

[ECF #195], pursuant to an approved Commercial Contract (the “Contract”) for the sale of the

Properties.
                Case 18-14506-LMI      Doc 227      Filed 10/29/18   Page 4 of 7



       J.       Pursuant to the terms of the Sale Order, and the agreement of the Debtors, the

City and Custodian (and her counsel), the Fees will be paid at Closing. See para H supra. and

para. 4 infra. Additional fees and costs will be due for the month of October (and any other fees

and expenses, including Receiver’s claim of fee enhancement). Such additional fees and

expenses will be paid from the proceeds of the sale only upon application and court order.

       K.       To effectuate the terms of the sale, and noting the Custodian and City’s

agreement, it is DETERMINED that upon closing of the transaction, the Custodian, the

Custodian’s Counsel and the Custodianship shall release the Properties from any all claims with

same attaching to the proceeds of the sale.

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as

follows:

       1.       The Motion is GRANTED.

       2.       Upon closing of the sale transaction of the Properties, the Custodian and the

Custodianship, including Custodian’s Counsel, are deemed and determined to have forever

released the Properties, as listed in Exhibit A, from any and all claims, demands, rights,

damages, or causes of action, including without limitation claims for the Fees or future fees and

costs, in connection with and/or related to the Receivership and/or Custodianship with such

claims for the Fees or future fees and costs attaching to the sale proceeds.

       3.       Upon closing of the sale transaction of the Properties, the Custodian and her

Counsel are hereby released and discharged from any responsibility for the Properties detailed

in Exhibit A.

       4.       At closing, the Debtor shall pay Custodian $28,050 and the Custodian’s Counsel

$103,495.07.

                                              ###
               Case 18-14506-LMI        Doc 227      Filed 10/29/18     Page 5 of 7




Submitted by:

Ido J. Alexander, Esq.
Leiderman Shelomith Alexander +
Somodevilla, PLLC
2699 Stirling Rd # C401
Ft. Lauderdale, FL 33312
Telephone (954) 920-5355
Facsimile (954) 920-5371
ija@lsaslaw.com

Copies furnished to:

Ido J. Alexander, Esq..

[Attorney Alexander is directed to serve copies of this order on all interested parties and to file a
certificate of service.]
         Case 18-14506-LMI         Doc 227     Filed 10/29/18      Page 6 of 7

                                      Exhibit A



PARCEL 1:

Lots 13, 14, 15, and 16, less the North 10 feet thereof, in Block 2, of Orchard Villa Extension,
according to the plat thereof as recorded in Plat Book 17, Page 55, Public Records of Miami-
Dade County, Florida.

Property Address: 1250 NW 62 Street, Miami, FL 33147

Folio:01-3114-043-0290



PARCEL 2:

Lots 31 and 32, in Block 2, of Orchard Villa Extension, according to the plat thereof as
recorded in Plat Book 17, Page 55, Public Records of Miami-Dade County, Florida.

Property Address: 1231 NW 61 Street, Miami, FL 33147

Folio: 01-3114-043-0291



PARCEL 3:

Lots 13, 14, 15, and 16, in Block 3, Orchard Villa Extension, according to the plat thereof as
recorded in Plat Book 17, Page 55, Public Records of Miami-Dade County, Florida.

Property Address: 6040 NW 12 Ave, Miami, FL 33127

Folio: 01-3114-043-0540



PARCEL 4:

Lot 16, Block 4, Orchard Villa Extension, according to the map or plat thereof as recorded
in Plat Book 17, Page 55, Public Records of Miami-Dade County, Florida.

Property Address: 1335 NW 60 St, Miami, FL 33142

Folio: 01-3114-043-0790
         Case 18-14506-LMI        Doc 227     Filed 10/29/18      Page 7 of 7

                                     Exhibit A



PARCEL 5:

Lot 17, Block 4, Orchard Villa Extension, according to the plat thereof as recorded in Plat
Book 17, Page 55, Public Records of Miami-Dade County, Florida.

Property Address: 1341 NW 60 St, Miami, FL 33142

Folio: 01-3114-043-0800



PARCEL 6:

Lots 9 and 12, Block 27, Waddell's Addition, according to the plat thereof as recorded in Plat
Book B, Page 53, Public Records of Miami-Dade County, Florida.

AND

The East ½ of alley lying West and adjacent to Lots 9 and 12, Block 27, Waddell's Addition,
according to the plat thereof as recorded in Plat Book B, Page 53, Public Records of Miami-
Dade County, Florida, said alley having been vacated by Ordinance by City of Miami under
File Number 14-00345 and Enactment Number 13492 recorded in O.R. Book 29757, Page
1686, O.R. Book 29778, Page 3598, O.R. Book 29877, Page 4214 Public Records of Miami-
Dade County, Florida.

Property Address: 1710 NW 1 Ct, Miami, FL 33136

Folio: 01-3125-048-1060
